Russell, C. J.
The action was based upon the theory that the defendant, which' had previously been the plaintiff’s sales agent, contracted to assume liability for certain belting upon open account, as purchaser thereof; and the action was brought as a suit upon an account. The trial judge directed a verdict for the plaintiff. Since the evidence did not demand the finding that there was a novation of the original contract as the plaintiff contended, it was error to direct a verdict.

Judgment reversed.